J-S57044-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.J.B., A MINOR           IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA



APPEAL OF: H.A.B., NATURAL FATHER             No. 364 WDA 2016


              Appeal from the Order entered February 5, 2016,
             in the Court of Common Pleas of Lawrence County,
                 Orphans’ Court, at No(s): 20029 of 2015 OC

IN THE INTEREST OF: T.L.B., A MINOR           IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA



APPEAL OF: H.A.B., NATURAL FATHER             No. 365 WDA 2016


              Appeal from the Order entered February 5, 2016,
             in the Court of Common Pleas of Lawrence County,
                  Family Court, at No(s): 20028 of 2015 OC

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                FILED SEPTEMBER 7, 2016

      H.A.B. (Father) appeals from the orders entered February 5, 2016, in

the Court of Common Pleas of Lawrence County, which terminated

involuntarily his parental rights to his minor daughters, L.J.B., born in

February of 2009, and T.L.B., born in July of 2010 (collectively, the

Children). After careful review, we affirm.

      This appeal arises from the petitions for involuntary termination of

parental rights filed by M.L.D. (Mother) on July 2, 2015. The record reveals



* Retired Senior Judge assigned to the Superior Court.
J-S57044-16


that Mother and Father dated for a period of about ten years, from 2002

until October of 2012.    N.T., 1/21/2016, at 50.    Father has had minimal

contact with the Children since his separation from Mother, and he has not

visited with the Children at all since April of 2013. Id. at 32-33. Meanwhile,

Mother married her current husband, K.C.D., Jr., in March of 2014. Id. at 5.

      The trial court held a termination hearing on January 21, 2016.

Following the hearing, on February 5, 2016, the court entered its orders

terminating involuntarily Father’s parental rights to the Children.     Father

timely filed notices of appeal.1

      Father now raises the following issues for our review.

      [1.] Should the parental rights of a natural parent be terminated
      where the [trial] court has not considered the totality of the
      circumstances, which includes a history of illness and chronic
      conditions on the part of the respondent parent?

      [2.] Should the parental rights of a natural parent be terminated
      where the court has failed to examine what should be expected
      of an individual parent facing such obstacles of illness and pain?

Father’s brief at 5 (trial court answers omitted).

      We consider Father’s claims mindful of our well-settled standard of

review.

1
  Father failed to file concise statements of errors complained of on appeal at
the same time as his notices of appeal, as required by Pa.R.A.P.
1925(a)(2)(i). The trial court ordered Father to file concise statements on
March 11, 2016, and Father timely complied. We have accepted Father’s
concise statements pursuant to In re K.T.E.L., 983 A.2d 745, 748 (Pa.
Super. 2009) (holding that a mother’s failure to comply strictly with
Pa.R.A.P. 1925(a)(2)(i) did not warrant waiver of her claims, as there was
no prejudice to any party).


                                     -2-
J-S57044-16


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the trial court terminated Father’s parental

rights pursuant to Sections 2511(a)(1) and (b), which provide as follows.


                                      -3-
J-S57044-16

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1) and (b).2

      To meet the requirements of Section 2511(a)(1), “the moving party

must produce clear and convincing evidence of conduct, sustained for at

least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa.



2
  Father does not argue that the trial court abused its discretion pursuant to
Section 2511(b).    Thus, we will focus our analysis solely on Section
2511(a)(1). See In re Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa.
Super. 2013) (declining to address Section 2511(b) where the appellant did
not make an argument concerning that section).
                                     -4-
J-S57044-16


Super. 2006)). The court must then consider “the parent’s explanation for

his or her conduct” and “the post-abandonment contact between parent and

child.” Id. (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92

(Pa. 1998)).

      This Court has explained that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (quoting

In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003)). Rather, “[p]arental

duty requires that the parent act affirmatively with good faith interest and

effort, and not yield to every problem, in order to maintain the parent-child

relationship to the best of his or her ability, even in difficult circumstances.”

Id. (citation omitted).

      Here, the trial court found that Father evidenced a settled purpose to

relinquish his parental claim to the Children and refused or failed to perform

parental duties for at least six months immediately preceding the filing of

Mother’s termination petitions.      Findings of Fact and Order of Court,

2/5/2016, at 3. The court emphasized that Father has not had any contact

with the Children since April of 2013, and that Father has made no effort to

establish contact. Id. at 1-2.

      Father argues that the trial court abused its discretion because it failed

to consider the totality of the circumstances in this case. Father’s brief at

26–34.   Specifically, Father contends that he suffers from severe medical


                                      -5-
J-S57044-16

conditions, which prevented him from maintaining a relationship with the

Children. Id.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating involuntarily

Father’s parental rights to the Children.    During the termination hearing,

Mother testified that Father has never played a significant role in the

Children’s lives.   N.T., 1/21/2016, at 36, 46.   Mother recalled that Father

even refused to sign the Children’s birth certificates. Id. at 27, 55. Mother

reported that Father’s only employment during their relationship was as a

military reservist, and that Father focused on attending various classes and

degree programs rather than contributing to the family’s finances.       Id. at

78-80. Mother explained,

      [Father] had started school in 1998 before I even met him in
      2002. He’s been to, I don’t know, I can’t even count how many
      schools, seven or eight schools. He has three degrees, and he --
      some of those degrees he got after the fact of -- you know, that
      he filed disability for thyroid and blood pressure issues. He
      received a master’s degree after that. He went to medical
      school for a semester after that. You know, so I’m frustrated
      with the fact of, you know, you can go to school, but you can’t
      work to support your family. That’s frustrating, I’m sorry.

Id. at 78.   Despite his lack of employment, Mother stated that Father did

little to care for the Children during the time that they lived together. Id. at

19-20, 46. Instead, the Children were cared for primarily by Mother and by

their maternal grandmother. Id. at 20-21.




                                     -6-
J-S57044-16


      Mother further testified that the Children have seen Father on only

three occasions since she and Father separated in October of 2012. Id. at

28-33. Father has not seen the Children at all since April of 2013. Id. at

32-33. Mother reported that Father has not asked to see the Children since

that time, nor has he sent the Children letters or gifts. Id. at 36, 38-39, 45-

46. Mother explained that while she did speak to Father on the phone two

or three times after April of 2013, those calls focused on Mother’s child

support action against Father.3 Id. at 33-35, 37-38, 70-71.

      Thus, the record supports the finding of the trial court that Father has

evidenced a settled purpose to relinquish his parental claim to the Children,

and refused or failed to perform parental duties during the six months

immediately preceding the filing of Mother’s termination petitions on July 2,

2015. Father has had no contact with the Children since April of 2013, and

Father has made no effort to make contact. While Father claimed during the

hearing that he was unable to see the Children due to his various medical

conditions, the court was free to conclude that Father’s testimony was

exaggerated, or to reject it in its entirety.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by terminating involuntarily Father’s parental rights to the

Children, we affirm the orders of the trial court.

      Orders affirmed.

3
 Mother testified that she continues to receive child support payments from
Father. N.T., 1/21/2016, at 40, 72.
                                       -7-
J-S57044-16

     P.J.E. Ford Elliott joins.

     Judge Shogan concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2016




                                  -8-